Title: Enclosure A: [From Nathanael Greene], 22 August 1785
From: Greene, Nathanael
To: 



Newport, 22d August, 1785.
Sir,

Misfortunes are more or less painful, as they have been brought upon us by folly, extravagance, or imposed by public necessity. Those of the latter kind may be distressing, but cannot be dishonorable. I have long struggled with difficulties, in which I was involved, while in command to the southward, and which I should have laid before Congress, at an earlier period, but from a hope, that I should extricate myself without their intervention. But, as life is uncertain, I should do great injustice to my family, not to lay the matter before them and claim their indemnity, should the precautions, which I have taken, prove insufficient for this purpose. I will gve them a history of the matter, and leave the rest to their justice and the event of things.
The sufferings of the southern army in the campaigns of eighty one and eighty two, for want of supplies of all kinds, are known to all America. The inability of Congress to give effectual support, at those periods, needs no explanation. In this situation, without funds or public credit, necessity compelled us to have recourse to many expedients, to prevent a dissolution of the army. In the spring of eighty two, the troops would have disbanded, but from a seasonable supply of clothing from Charleston, by the Governor and Council of South Carolina. Several hundred men had been as naked as they were born, except a clout about their middle, for more than four months, and the enemy in force within four hours march of us, all the time. Soon after this, I got instructions from the War-Office, to get supplies of clothing in the best manner I could, as there could be none sent from the northward. Mr. John Banks, one of the House of Hunter, Banks and Company, contracted to supply us. I advanced him a sum of money, and gave him bills on Mr. Morris for forty thousand dollars, to secure the clothing. The whole of which was reported to the Secretary of War at the time. Mr. Banks’s prospects for securing the clothing was with a set of merchants in Charleston, then in treaty with the Governor and Council of South Carolina, for permission to remain with their goods, after the place should be evacuated; and if the place should not be evacuated, those merchants were to contrive a plan for sending out the clothing for the army. Mr. Banks, in writing of this transaction to his partners in Virginia, and enclosing a number of the public bills, his letters being opened and the circumstances not known, it gave birth to a report, that I held a commercial connection with him. And this interpretation was more readily given to the affair, from Mr. Bank’s hazarding a conjecture, that it was probable I might. On this being communicated to me by the Governor of Virginia, I took Mr. Banks before the Chief Justice of South Carolina, to make oath on the subject. A copy of his affidavit, I enclose, and have the original in keeping. There are no transactions in life, which are more vexatious than those, where our zeal to serve the publc is made the subject of private accusation. It is no elss mortifying to our pride, than unfriendly to our character. I despise popular prejudices, and disdain vulgar suspicions. But lest the army might be tinctured with the rumors on the subject, and sap their confidence so essential to military operations, and the propsects of peace uncertain, I got General Wayne and Colonel Carrington to look over the original papers, that the army might be convinced it was a public, and not a private transaction. And such they found it. Their report has been made public. Soon after the enemy left Charleston, the inhabitants, who had been much harrassed, from the mode of subsisting the troops, began to clamor against it. The discontent was so great, as to give opposition, in some cases, and to threaten it, in all. This rendered our collections difficult and precarious. Our soldiers were soon reduced to the utmost distress, and, at times, compelled, from hunger, to plunder the market in Charleston for support. I believe, these are facts, known to some of the members on your floor. The universal cry was, a contract for the subsistence of the army; but such was the critical situation of our Financier, the difficulty lay in finding persons of property to engage in the business. Applications were made to almost every man of property and influence in the State. No one could be found, and so scrupulous were the people, at one period, that no body would take bills on the Financier, except Mr. Banks and Company, and they were the only persons, that made any propositions for contracting, and their conditions were high, and their funds inadequate. The matter was referred to the General Assembly, and their advice and assistance solicited upon the occasion. The General Assembly, after making the necessary enquiry on the subject, discovered such a backwardness in the people to engage in a contract, that they recommended our closing with the offer made by Banks and Company, even under all the disadvantages, in which it presented itself. The difficulties, which were foreseen, were soon felt. The Company’s funds were inadequate, bills sold greatly under par, and but few could be sold at any rate. Those funds, which were in the hands of the Company, were tied up by prior engagements, and the creditors insisted on farther security, before they would consent to their application for the support of the army. The repeal of the impost law in South Carolina added another difficulty. My Address on this subject gave offence to the Assembly. In this critical situation, I had but a choice of difficulties; to turn the army loose upon the country, or take the risk upon me of supporting the contractors. I chose the latter, as the least evil. The sum, I first engaged for, was upwards of thirty thousand pounds sterling; but afterwards, when public bills got into better credit, I was obliged to give occasional support, by lodging bills to raise money upon; and this was attended with no small risk, but, happily, with no loss. And, that as little hazard might be run, as possible, in my engagements, I made the Company give an order for all the contract money, and sums due on the clothing department, to be paid into the hands of those persons, whose debts I had guaranteed. The order was given on Mr. Pettit, the Company’s agent, in Philadelphia, and one of the Creditors, commissioned by the whole, sent forward to receive it; and had it been complied with, it would have discharged all my engagements. From this until my return to the northward, I was ignorant that those funds were diverted into other channels. My indignation at the vulgar suspicions of my holding a concern with Banks and Company, imposed a sort of silence on me, which kept me ignorant of Mr. Banks’s villainy, until my arrival at Philadelphia. Mr. Pettit then told me what had been done. Alarmed at the situation of the business, I got Doctor Burnet, whose son had been one of the Company, and was then deceased, to send another of his sons to Charleston, to have deposits made from the Company’s funds, for the security of those debts, for which I stood engaged. He went, and the greater part was settled, and I should have been discharged from the whole, but from new acts of villainy in Mr. Banks. Part of what now remains due is in dispute, and I have a bond of indemnity and some mortgages for the rest. But after every precaution I have taken, if I should suffer, I hope, Congress will indemnify. I have been much perplexed with the business, distressed, to the greatest degree, in my private affairs, and have already travelled some thousand miles upon it, and am still involved in a law-suit, and sundry other difficulties, concerning the payments which have been made. Thus have I given your Excellency a short narration of the origin and situation of this matter, and have only to add, on this subject, that I never held any commercial connection with this Company, other than what concerned the public, either directly or indirectly, or ever received one farthing profit or emolument, or the promise of any from them; and my bond of indemnity expressly declares, that I have no interest, connection or concern in the debts, for which I became bound: all which, I am willing to verify on oath.
Another instance of private loss has attended my command, which, in many instances, has been rendered more difficult and distressing, than can be readily conceived. Baron Glusbeck, an officer created for special merit in the action at the Cowpens, was in Charleston, without money or means to get to the northward, and a foreigner and without credit. I had no money to advance him, and endorsed his bills, which were returned upon my hands with damages and interest, to the amount of near a thousand dollars, which I have been obliged to borrow the money to settle, and still owe it. My public station imposed this business upon me, and, although I would not have done it, if I had known the fellow to have been as great an impostor, as I have reason to believe him since, yet, at the same time, being commanding officer, I could not well refuse it.
I have the honor to be with great respect and esteem,   Your Excellency’s most Obedient   Humble Servant,

Nathaniel Greene.
His Excellency The President of Congress.

